BEFORE RAYMOND J. DEARIE
UNITED STATES DISTRICT JUDGE

CRIMINAL CAUSE FOR SENTENCE

DATE: NOVEMBER 18, 2019
Time in 40 minutes

DOCKET NUMBER: CR 17-647(S-1)(RJD)

U.S.A. -v- MAKSIM ZASLAVSKIY (ON BOND)
COUNSEL: MILDRED WHALEN(LAS)

AUSA: JULIA NESTOR & ANDREY SPEKTOR
RUSSIAN INTERPRETER: NELLY ALISHAV

COURTREPORTER: MICHELE LUCCHESE

xX CASE CALLED FOR CONTINUATION OF SENTENCE THAT BEGAN
6/7/2019 AND CONTINUED WITH A FATICO HEARING ON 10/30/2019.

x DEFENDANT IS SENTENCED AS FOLLOWS:
DEFENDANT IS HEREBY COMMITTED TO THE CUSTODY OF THE
UNITED STATES BUREAU OF PRISONS TO BE IMPRISONED
FOR A TOTAL TERM OF: EIGHTEEN(8) MONTHS.
IF CONSISTENT WITH THE BUREAU OF PRISONS POLICIES, PRACTICES
AND GUIDELINES, THE COURT RECOMMENDS DESIGNATION TO AN
INSTITUTION NEAR THE MIAMI, FLORIDA AREA FOR FAMILY
CONTACT/VISITATION REASONS.

x DEFENDANT TO SELF SURRENDER TO THE INSTITUTION DESIGNATED
BY THE BUREAU OF PRISONS ON 1/13/2020 BEFORE 2:00PM.

Xx UPON RELEASE FROM IMPRISONMENT, THE DEFENDANT SHALL BE
ON SUPERVISED RELEASE FOR A TOTAL TERM OF: THREE(3) YEARS.
SPECIAL CONDITION OF SUPERVISED RELEASE:

UPON REQUEST, THE DEFENDANT SHALL PROVIDE THE UNITED
STATES PROBATION DEPARTMENT WITH FULL DISCLOSURE OF HIS
FINANCIAL RECORDS, INCLUDING CO-MINGLED INCOME, EXPENSES,
ASSETS AND LIABILITIES, TO INCLUDE YEARLY INCOME TAX RETURNS.
THE DEFENDANT IS PROHIBITED FROM MAINTAINING AND/OR
OPENING ANY ADDITIONAL INDIVIDUAL AND/OR JOINT CHECKING,
SAVINGS, OR OTHER FINANCIAL ACCOUNTS, FOR EITHER PERSONAL
OR BUSINESS PURPOSES, WITHOUT THE KNOWLEDGE AND APPROVAL
OF THE UNITED STATES PROBATION DEPARTMENT. THE DEFENDANT
SHALL COOPERATE WITH THE PROBATION OFFICER IN THE
~ ~*~ Ke

INVESTIGATION OF HIS FINANCIAL DEALINGS AND SHALL COOPERATE
IN THE SIGNING OF ANY NECESSARY AUTHORIZATION TO RELEASE
INFORMATION FORMS PERMITTING THE UNITED STATES PROBATION
DEPARTMENT ACCESS TO HIS FINANCIAL INFORMATION AND |
RECORDS.

RESTITUTION TO BE DETERMINED AT A LATER DATE.

$100 SPECIAL ASSESSMENT.

OPEN COUNTS DISMISSED ON MOTION OF AUSA.

DEFENDANT ADVISED OF RIGHT TO APPEAL.
